Title: Notes on a Cabinet Meeting, 19 July 1806
From: Jefferson, Thomas
To: 


                        
                            
                                19 July 1806
                            
                        
                        
                     
                        
                           1806.
                           
                        
                        
                           July 19.
                           Consultation with the 4. heads of departmts.
                        
                        
                           
                           
                               An armed vessel at Norfolk fitting out by Cooper to cruise as a Spanish or French privateer, to be seized &
                            placed a course of law. she is complained of by mr Merry. officer to be indemnified. Yrujo. agreed to do nothing as yet.
                            mr Madison seemed to be of a different opn.
                        
                        
                           
                           1. gun boat to be kept in service at Charleston, & to act against privateers under former instructions, if
                            the appropriation will afford it.
                        
                        
                           
                           the frigate under Campbell in the Mediterrn to remain there till next spring.
                        
                        
                           
                           here Genl. Dearborne was called away.
                        
                        
                           
                           Swartwout. if the case v. Ogden & Smith is determined at the present session, he is to be removed
                            immedly. if it lies over to another term, let him remain to another.
                        
                      
                  
                        
                        
                        
                        
                        
                    